DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
Election/Restrictions
Claims 1-3, 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi (JP 63-199808).
INDEPENDENT CLAIM 4:
	Regarding claim 4, Hoshi teaches a sputtering target comprising a sputtering surface, an
opposing surface opposite to the sputtering surface, and an outer peripheral surface being
between the sputtering surface and the opposing surface, wherein the outer peripheral surface is substantially rectangular as viewed from a side surface of the sputtering target, and a maximum distortion in the perpendicular to the side surface on a long side of the sputtering target is 0.15 mm or smaller, wherein the side surface on a long side of the sputtering target constitutes a part of the outer peripheral surface, and the maximum distortion of the side surface on a long side of the sputtering target means the maximum distance between the side surface on the long side of the sputtering target and a straight line (imaginary line) connecting both ends of the corresponding side surface on the long side of the sputtering target.  (See Machine Translation – According to the alloy 9, only the side surface is cut and polished, and the upper and lower surfaces are lightly polished to form a rectangular large high density sintered body [(2 to 8) inch × (9 to 20.4) inch × (3 to 10) mm].)

    PNG
    media_image1.png
    522
    676
    media_image1.png
    Greyscale

DEPENDENT CLAIM 5:
	Regarding wherein a ratio of the maximum distortion of the side surface on the long side of the sputtering target to a length in a long-side direction of the sputtering target is 0.0075% or smaller, since Hoshi et al. teach 0 distortion the 0 distortion reads on this limitation.
DEPENDENT CLAIM 7:
	Regarding wherein an aspect ratio of a length in a long-side direction to a length in a short-side direction of the sputtering target is 5 or larger and 25 or smaller, Hoshi teaches in the machine translation a rectangular large high density sintered body [(2 to 8) inch × (9 to 20.4) inch × (3 to 10) mm]; 2:9 is 7:1 ratio.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (JP 63-199808) in view of Haag et al. (U.S. Pat. 6,093,293).
The difference not yet discussed is wherein a length in a long-side direction of the sputtering target is 1,500 mm or larger and 4,000 mm or smaller (Claim 6).
Haag et al. teach the long side to be 2,000 mm.  (Column 4 lines 4-14)
The difference not yet discussed is a backing plate joined to the target.  (Claim 9)
Regarding claim 9, Haag et a. teach joining a target to a backing plate.  (Column 8 lines 5-12)
The motivation for utilizing the features of Haag et al. is that it allows for depositing on large substrates.  (Column 1 line 8)
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the features of Haag et al. because it allows for depositing on large substrates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 2, 2022